This is a suit brought by the State for an alleged breach of a liquor dealer's bond. There was a nonjury trial resulting in a judgment for the defendants, and the State has appealed.
The testimony discloses the following facts: W. J. Langran 
Company executed a statutory bond, and obtained the necessary license and engaged in the business of retail liquor dealers in the city of Cleburne. The business was conducted in a rented house, built in an irregular shape, so that the rear was much wider than the front part; in fact, the front was only eight feet and ten inches wide for a distance of about half the length of the building, where there was an offset at a right angle for sixteen feet. The bar was located and the customers served within the offset in the rear part of the building, and that part of the building and persons located therein, could not be seen from the front door on account of the angle in the building. The following diagram represents the building, the front being on Anglin street: *Page 70 
[EDITORS' NOTE:  DIAGRAM IS ELECTRONICALLY NON-TRANSFERRABLE.]
Langran  Co. put up no screen or any other obstruction to prevent the view from the front door. It was shown that persons on the street, in front of the building, or in the front door could not see the bar or persons standing by it. Article 5060g of the Revised Statutes requires those engaging in the retail liquor business to execute a bond, conditioned, among other things, that they will keep an open house, defined in the statute as "one in which no screen nor other device is used or placed, either inside or outside of such house or place of business, for the purpose of or that will obstruct the view through the open door or place of entrance."
In our opinion, the trial court decided the case correctly. The testimony fails to show that Langran  Company used a screen or any other device for the purpose of obstructing the view from the door. They did not erect the building in that shape to be used for that purpose. On the contrary, the building did not belong to them, but they rented it from the owner. The undisputed testimony shows that they located the bar and served their customers at the most convenient place in the *Page 71 
building. In fact, the testimony tends strongly to show that the bar could not have been suitably located elsewhere in the building, without removing the closet shown on the diagram, and it was not shown that the lessees had any right to make such a material change in the building.
No error has been shown and the judgment will be affirmed.
Affirmed.
Writ of error refused.